Citation Nr: 0417242	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  95-30 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
chronic acquired psychiatric disability, to include bipolar 
disorder and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from January 1965 to 
December 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for a psychiatric disability.  This appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The VA has a duty to obtain or confirm the unavailability of 
the veteran's Social Security Disability (SSD) records 
because the veteran has reported receiving SSD benefits for 
over twenty years.  38 U.S.C.A. § 5103A (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  This 
duty is neither optional nor discretionary.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  Full compliance with 
the duty to assist includes VA's assistance in obtaining 
relevant records when the veteran has provided concrete data 
as to time, place and identity of the health care provider.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Whenever the 
VA attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A.  

A February 1996 notice from the Social Security 
Administration clearly states that the office that serves the 
veteran's area is located at 8351 Folsom Boulevard, 
Sacramento, California 95826.  Although multiple requests for 
SSD records were made to an address in Baltimore, Maryland, 
and to a completely different street address in Sacramento, 
California, the record includes no evidence that any requests 
were ever made to the Folsom Boulevard address.  In addition, 
an October 2000 notice from the Social Security 
Administration states that the veteran's records were pulled 
for shipment to the National Records Center in Kansas City 
and indicates that the folder should have been available for 
later retrieval.  The record includes no evidence that any 
requests were ever made to the National Records Center in 
Kansas City.  Therefore, the VA has a duty to assist the 
veteran in obtaining or confirming the unavailability of his 
SSD records from these two locations.  

A remand would also allow the opportunity to inform the 
veteran of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the opportunity to inform the veteran that 
he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded for the following development:  

1.  The veteran's SSD records, including 
related medical records, should be 
requested and obtained from the Social 
Security Administration, 8351 Folsom 
Boulevard, Sacramento, California 95826, 
and from the Social Security 
Administration National Records Center in 
Kansas City.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If the veteran's SSD records 
can't be obtained from these two 
locations, inform the veteran of the 
records that could not be obtained, 
including the efforts that were made to 
obtain them, and inform him that his 
appeal will be decided without these 
records unless he is able to present 
them.  Allow the veteran an appropriate 
period of time within which to respond.  

2.  The claims file must be reviewed to 
ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio, 16 Vet. 
App. at 187; McKnight, 131 F.3d at 1485; 
Paralyzed Veterans of America, 345 F.3d 
at 1348.  In particular, it should be 
ensured that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  After undertaking any development 
deemed essential, the issue of whether 
new and material evidence has been 
presented to reopen the claim of 
entitlement to service connection for a 
chronic acquired psychiatric disability, 
to include bipolar disorder and PTSD, 
should be readjudicated based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claim 
remains in denied status, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2003).  





